Case: 20-70023     Document: 00515958147         Page: 1     Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 29, 2021
                                  No. 20-70023                            Lyle W. Cayce
                                                                               Clerk

   Juan Jose Reynoso,

                                                                      Petitioner,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                                     Respondent.


                   Application for a Certificate of Appealability
                     from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:09-CV-2103


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          A Texas jury convicted Juan Reynoso in 2004 of murdering Tonya
   Riedel and sentenced him to death. Reynoso claims his counsel rendered
   ineffective assistance during the punishment phase by doing too little to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-70023         Document: 00515958147               Page: 2      Date Filed: 07/29/2021




                                          No. 20-70023


   prepare mitigation witnesses. The district court, finding the claim both
   procedurally barred and meritless, denied Reynoso a certificate of
   appealability (COA). We also agree that Reynoso’s constitutional claim is
   meritless and so deny him a COA.
           To obtain a COA, a petitioner must make “a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a
   district court has rejected the constitutional claims on the merits, . . . [t]he
   petitioner must demonstrate that reasonable jurists would find the district
   court’s assessment of the constitutional claims debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). 1
           An ineffective assistance of counsel claim requires a petitioner to show
   (1) “counsel’s performance was deficient,” and (2) “the deficient
   performance prejudiced the defense.” Strickland v. Washington, 466 U.S.
   668, 687 (1984). The second prong requires showing “that but for his
   counsel’s deficiency, there is a reasonable probability [petitioner] would have
   received a different sentence.” Porter v. McCollum, 558 U.S. 30, 41 (2009).
           Reynoso fails to make a substantial showing on at least the second
   Strickland prong, i.e., that trial counsel’s performance prejudiced his case for
   a life sentence. He claims that in preparing his mitigation case, his attorneys
   began too late, relied on an investigator to interview witnesses, and took the


           1
              Reynoso procedurally defaulted his ineffective assistance claim by failing to raise
   it in his original state habeas proceeding. Rather than untangling whether he can overcome
   this default because of the alleged ineffectiveness of his state habeas counsel—see Martinez
   v. Ryan, 566 U.S. 1, 9 (2012); Trevino v. Thaler, 569 U.S. 413, 421–23 (2013)—we “cut to
   the core of the case” and deny COA based on his failure to show a substantial
   constitutional claim. King v. Davis, 883 F.3d 577, 585 (5th Cir. 2018); see also Murphy v.
   Davis, 901 F.3d 578, 589 n.4 (5th Cir. 2018) (“[I]nstead of deciding if [petitioner] can
   overcome his procedural default . . . we will cut straight to the merits to deny his claim”);
   Loggins v. Thomas, 654 F.3d 1204, 1215 (11th Cir. 2011) (“When relief is due to be denied
   even if claims are not procedurally barred, we can skip over the procedural bar issues.”).




                                                 2
Case: 20-70023      Document: 00515958147          Page: 3   Date Filed: 07/29/2021




                                    No. 20-70023


   witnesses’ testimony in court based only on the investigator’s notes. With
   more thorough preparation, Reynoso argues the witnesses’ testimony could
   have been more powerful and persuaded the jury to spare him the death
   penalty. But we have a rejected a similar claim before, in a case where counsel
   delegated pre-testimony witness interviews to an investigator, and the
   petitioner argued that “these witnesses would have been ‘more effective’ if
   they had been better prepared.” Coble v. Quarterman, 496 F.3d 430, 436 (5th
   Cir. 2007). We held this did “not come close to suggesting that but for
   counsel’s errors, the result of the proceeding would have been different.”
   Ibid. (internal quotation marks omitted). Likewise, by arguing better
   preparation might have elicited “qualitatively greater” mitigation testimony,
   Reynoso also fails to make a substantial showing of prejudice.
          Furthermore, the “new evidence” Reynoso claims counsel ought to
   have elicited from mitigation witnesses is cumulative and double-edged.
   Almost all this evidence—such as his mother’s abandonment of the family
   and his subsequent substance abuse, depression, and self-harm—concerns
   aspects of Reynoso’s history to which thirteen mitigation witnesses,
   including Reynoso himself, testified at trial. Failure to present more of the
   same evidence cannot support a finding of prejudice. See Bobby v. Van Hook,
   558 U.S. 4, 12 (2009) (finding no prejudice where “[o]nly two witnesses even
   arguably would have added new, relevant information”); Wong v. Belmontes,
   558 U.S. 15, 22–23 (2009) (after nine witnesses offered a range of evidence
   to “humanize” the defendant, “[a]dditional evidence on these points would
   have offered an insignificant benefit, if any at all”). Likewise, the proffered
   new evidence that trauma caused Reynoso to suffer “extreme reactivity to
   perceived threat” is too double-edged to show prejudice. Although this
   evidence “might permit an inference that he is not as morally culpable for his
   behavior, it also might suggest [Reynoso], as a product of his environment, is




                                         3
Case: 20-70023     Document: 00515958147          Page: 4    Date Filed: 07/29/2021




                                   No. 20-70023


   likely to continue to be dangerous in the future.” Ladd v. Cockrell, 311 F.3d
   349, 360 (5th Cir. 2002).
          Finally, the new evidence does not change the fact that Reynoso’s
   mitigation evidence is dwarfed by the State’s aggravation case. A prejudice
   analysis must “consider the totality of the available mitigation evidence—
   both that adduced at trial, and the evidence adduced in the habeas
   proceeding—and reweigh it against the evidence in aggravation.” Porter, 558
   U.S. at 41 (cleaned up). During the punishment phase, the State presented
   extensive aggravating evidence: Reynoso’s string of armed robberies
   (including one in which he shot his victim in both legs) in the weeks before
   the murder; prior convictions for burglary of a vehicle, drug possession, and
   contempt of court; numerous juvenile offenses; his attempted shooting of a
   fellow marijuana dealer over a drug debt, days after the murder; and his
   remorseless “bragging” about the murder in its aftermath. The brutality of
   the murder—shooting a homeless woman point-blank after she resisted
   Reynoso’s demands for money—was offered as an additional aggravator.
   Reynoso has made no substantial argument that his new mitigation evidence
   could have altered the balance against this aggravation case.
          Motion for COA DENIED.




                                         4